Exhibit 99.1 News Release M.D.C. HOLDINGS ANNOUNCES 2 DENVER, COLORADO, Thursday, May 5, 2016. M.D.C. Holdings, Inc. (NYSE: MDC) announced results for the quarter ended March 31, 2016. 2016 First Quarter Highlights and Comparisons to 2015 First Quarter ● Net income of $9.6 million, or $0.20 per share vs. $8.4 million or $0.17 per share o Pretax income of $14.3 million vs. $13.3 million ● Home sale revenues of $394.4 million, up 5% from $377.0 million ● Gross margin from home sales up 90 basis points to 16.3% vs. 15.4% o 2016 first quarter gross margin was negatively impacted by 80 basis points due to a $3.0 million warranty accrual adjustment ● Dollar value of net new orders of $731.3 million, up 10% o Net new orders of 1,646, up 3%; eighth consecutive quarter of year-over-year growth ● Ending backlog dollar value of $1.43 billion, up 50% o Ending backlog units of 3,071, up 39% Larry A. Mizel, MDC’s Chairman and Chief Executive Officer, stated, “We are pleased with the start to our 2016 spring selling season, as we recorded an eighth consecutive quarter of year-over-year growth in our net new orders. The homebuilding industry continues to slowly gain momentum, as a result of healthy demand drivers, such as low unemployment, positive consumer confidence, wage growth and low interest rates, combined with a limited supply of new and existing home inventories.” Mr. Mizel continued, “After renewing our focus on build-to-order homes in 2015, we improved both our top and bottom line results in the 2016 first quarter, based on growth in our average selling price and gross margin percentage. We achieved these improvements while not significantly increasing our homebuilding assets, resulting in a better return on investment for our Company.” Mr. Mizel concluded, “Driving continued improvement to our returns remains a key focus for the Company in 2016. To that end, we are working onimproving the cycle time for our existing home plans, in part by addressing issues caused by limited subcontractor availability in certain of our larger markets. In addition, we are expanding the geographical footprint of our new, more affordable product line, which is already available in our Colorado and Arizona markets. We believe this new product will increase our sales velocity by appealing to an expanding consumer segment that was previously priced out of the market. The new home designs are aimed at putting homeownership within reach for an under-served segment of buyers. The designs will help us reduce cycle times through a more streamlined and efficient design, but also allow homebuyers to personalize their homes with fixtures and finishes like our other Richmond American homes.” 1 Homebuilding Home sale revenues for the 2016 first quarter increased 5% to $394.4 million, compared to $377.0 million for the prior year period. This improvement was driven by a 5% increase in average selling price, primarily due to a mix shift to higher-priced submarkets and, to a lesser extent, price increases implemented in the prior year. Gross margin from home sales for the 2016 first quarter was up 90 basis points from the same period in 2015. The increase was primarily due to (1) a higher percentage of our deliveries coming from build-to-order sales, which typically have higher gross margins when compared to deliveries of homes that were started without a sales contract, and (2) a 50 basis point improvement in our interest in cost of sales as a percentage of home sale revenues. These items were partially offset by an 80 basis point negative adjustment to our warranty accrual in the 2016 first quarter, which resulted from higher than expected recent warranty related expenditures. Selling, general and administrative (“SG&A”) expenses for the 2016 first quarter were $56.3 million, up $5.8 million from $50.5 million for the same period in 2015. Our SG&A expenses as a percentage of home sale revenues (“SG&A rate”) increased by 90 basis points to 14.3% for the 2016 first quarter from 13.4% in the 2015 first quarter. The 90 basis point increase in our SG&A rate was driven primarily by an increase in compensation-related expenses, due to an increase in headcount and an additional $2.5 million of expense related to a stock option grant approved in the 2015 second quarter. The dollar value of net new orders for the 2016 first quarter increased 10% to $731.3 million from $666.5 million for the same period in 2015. The improvement was the result of a 6% increase in our average selling price and a 3% increase in the net number of homes sold, which was driven by a 3% increase in our average active community count. The increase in average selling price is the result of price increases implemented in many of our active communities over the past year, coupled with a shift in mix to higher priced communities. Our cancellation rate for the 2016 first quarter increased slightly to 18% from 17% for the same period in the prior year. Our backlog value at the end of the 2016 first quarter was up 50% year-over-year to $1.43 billion. The increase was due mostly to a 39% increase in units in backlog, driven primarily by year-over-year increases in net new orders for each of the past eight quarters, a higher percentage of build-to-order sales, which are generally in backlog for a longer period of time, and longer than average construction times as a result of limited subcontractor availability in certain of our larger markets. Financial Services Income before taxes for our financial services operations for the 2016 first quarter was $5.6 million, a $0.3 million increase from $5.3 million in the 2015 first quarter. The increase in pretax income was primarily the result of year-over-year increases in gains on loans locked and sold by our mortgage operations segment. 2 About MDC Since 1972, MDC's subsidiary companies have built and financed the American dream for more than 185,000 homebuyers. MDC's commitment to customer satisfaction, quality and value is reflected in each home its subsidiaries build. MDC is one of the largest homebuilders in the United States. Its subsidiaries have homebuilding operations across the country, including the metropolitan areas of Denver, Colorado Springs, Salt Lake City, Las Vegas, Phoenix, Tucson, Riverside-San Bernardino, Los Angeles, San Diego, Orange County, San Francisco Bay Area, Sacramento, Washington D.C., Baltimore, Orlando, Jacksonville, South Florida and Seattle. The Company's subsidiaries also provide mortgage financing, insurance and title services, primarily for Richmond American homebuyers, through HomeAmerican Mortgage Corporation, American Home Insurance Agency, Inc. and American Home Title and Escrow Company, respectively. M.D.C. Holdings, Inc. is traded on the New York Stock Exchange under the symbol "MDC." For more information, visit www.mdcholdings.com . 3 Forward-Looking Statements Certain statements in this release, including statements regarding our business, financial condition, results of operation, cash flows, strategies and prospects, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of MDC to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such factors include, among other things, (1) general economic conditions, including changes in consumer confidence, inflation or deflation and employment levels; (2) changes in business conditions experienced by MDC, including cancellation rates, net home orders, home gross margins, land and home values and subdivision counts; (3) changes in interest rates, mortgage lending programs and the availability of credit; (4) changes in the market value of MDC’s investments in marketable securities; (5) uncertainty in the mortgage lending industry, including repurchase requirements associated with HomeAmerican Mortgage Corporation’s sale of mortgage loans (6) the relative stability of debt and equity markets; (7) competition; (8) the availability and cost of land and other raw materials used by MDC in its homebuilding operations; (9) the availability and cost of performance bonds and insurance covering risks associated with our business; (10) shortages and the cost of labor; (11) weather related slowdowns and natural disasters; (12) slow growth initiatives; (13) building moratoria; (14) governmental regulation, including the interpretation of tax, labor and environmental laws; (15) terrorist acts and other acts of war; (16) changes in energy prices; and (17) other factors over which MDC has little or no control. Additional information about the risks and uncertainties applicable to MDC's business is contained in MDC's Form 10-Q for the quarter ended March 31, 2016 , which is scheduled to be filed with the Securities and Exchange Commission today. All forward-looking statements made in this press release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this press release will increase with the passage of time. MDC undertakes no duty to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. However, any further disclosures made on related subjects in our subsequent filings, releases or webcasts should be consulted. Contact: Kevin McCarty Vice President of Finance and Corporate Controller 1-866-424-3395 / (720) 977-3395 IR@mdch.com 4 M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended March 31, (Dollars in thousands, except per share amounts) (Unaudited) Homebuilding: Home sale revenues $ 394,420 $ 377,009 Land sale revenues 2,324 910 Total home and land sale revenues 396,744 377,919 Home cost of sales ) ) Land cost of sales ) ) Inventory impairments - ) Total cost of sales ) ) Gross margin 65,055 57,802 Selling, general and administrative expenses ) ) Interest and other income 1,850 1,865 Other expense ) ) Other-than-temporary impairment of marketable securities ) - Homebuilding pretax income 8,656 7,990 Financial Services: Revenues 11,017 10,591 Expenses ) ) Interest and other income 841 904 Financial services pretax income 5,617 5,336 Income before income taxes 14,273 13,326 Provision for income taxes ) ) Net income $ 9,563 $ 8,420 Other comprehensive income related to available for sale securities, net of tax 1,948 1,308 Comprehensive income $ 11,511 $ 9,728 Earnings per share: Basic $ 0.20 $ 0.17 Diluted $ 0.20 $ 0.17 Weighted average common shares outstanding Basic 48,827,971 48,714,637 Diluted 48,833,444 48,891,514 Dividends declared per share $ 0.25 $ 0.25 5 M.D.C. HOLDINGS, INC. Consolidated Balance Sheets March 31, December 31, (Dollars in thousands, except per share amounts) (Unaudited) ASSETS Homebuilding: Cash and cash equivalents $ $ Marketable securities Restricted cash Trade and other receivables Inventories: Housing completed or under construction Land and land under development Total inventories Property and equipment, net Deferred tax asset, net Metropolitan district bond securities (related party) Prepaid and other assets Total homebuilding assets Financial Services: Cash and cash equivalents Marketable securities Mortgage loans held-for-sale, net Other assets Total financial services assets Total Assets $ $ LIABILITIES AND EQUITY Homebuilding: Accounts payable $ $ Accrued liabilities Revolving credit facility Senior notes, net Total homebuilding liabilities Financial Services: Accounts payable and accrued liabilities Mortgage repurchase facility Total financial services liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 49,006,835 and 48,888,424 issued and outstanding at March 31, 2016 and December 31, 2015, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ 6 M.D.C. HOLDINGS, INC. Consolidated Statement of Cash Flows Three Months Ended March 31, (Dollars in thousands) (Unaudited) Operating Activities: Net income $ 9,563 $ 8,420 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Stock-based compensation expense 2,987 875 Depreciation and amortization 1,073 1,083 Inventory impairments - 350 Other-than-temporary impairment of marketable securities 431 - Loss on sale of marketable securities 915 11 Amortization of discount / premiums on marketable debt securities, net - 59 Deferred income tax expense 1,788 4,713 Net changes in assets and liabilities: Restricted cash 401 ) Trade and other receivables ) ) Mortgage loans held-for-sale 33,477 23,684 Housing completed or under construction ) 4,282 Land and land under development 68,311 ) Prepaid expenses and other assets 911 489 Accounts payable and accrued liabilities ) ) Net cash provided by (used in) operating activities ) 15,426 Investing Activities: Purchases of marketable securities ) ) Maturities of marketable securities - 1,510 Sales of marketable securities 20,600 12,976 Purchases of property and equipment ) ) Net cash provided by (used in) investing activities 13,174 ) Financing Activities: Payments on mortgage repurchase facility, net ) ) Dividend payments ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning of period 180,988 153,825 End of period $ 138,535 $ 129,915 7 M.D.C. HOLDINGS, INC. Homebuilding Operational Data New Home Deliveries Three Months Ended March 31, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona 160 $ 45,062 $ 281.6 150 $ 46,886 $ 312.6 7 % % % California 125 75,530 604.2 140 68,986 492.8 % 9 % 23 % Nevada 107 38,426 359.1 111 40,914 368.6 % % % Washington 74 32,357 437.3 56 20,031 357.7 32 % 62 % 22 % West 466 191,375 410.7 457 176,817 386.9 2 % 8 % 6 % Colorado 249 121,575 488.3 245 111,938 456.9 2 % 9 % 7 % Utah 39 14,575 373.7 31 11,172 360.4 26 % 30 % 4 % Mountain 288 136,150 472.7 276 123,110 446.1 4 % 11 % 6 % Maryland 34 15,806 464.9 56 27,156 484.9 % % % Virginia 40 20,154 503.9 59 29,120 493.6 % % 2 % Florida 79 30,935 391.6 61 20,806 341.1 30 % 49 % 15 % East 153 66,895 437.2 176 77,082 438.0 % % % Total 907 $ 394,420 $ 434.9 909 $ 377,009 $ 414.8 % 5 % 5 % Net New Orders Three Months Ended March 31, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate (Dollars in thousands) Arizona 223 $ 65,541 $ 293.9 2.38 225 $ 59,721 $ 265.4 2.08 % 10 % 11 % 14 % California 229 141,684 618.7 3.72 229 120,963 528.2 3.76 0 % 17 % 17 % % Nevada 229 79,316 346.4 3.59 227 86,186 379.7 5.29 1 % Washington 124 58,511 471.9 3.01 112 45,109 402.8 2.99 11 % 30 % 17 % 1 % West 805 345,052 428.6 3.09 793 311,979 393.4 3.18 2 % 11 % 9 % % Colorado 493 228,841 464.2 4.11 490 223,955 457.1 3.82 1 % 2 % 2 % 8 % Utah 66 23,993 363.5 2.84 66 23,531 356.5 3.49 0 % 2 % 2 % % Mountain 559 252,834 452.3 3.90 556 247,486 445.1 3.78 1 % 2 % 2 % 3 % Maryland 89 42,147 473.6 2.58 67 33,370 498.1 2.54 33 % 26 % % 2 % Virginia 85 43,500 511.8 3.33 72 34,818 483.6 2.33 18 % 25 % 6 % 43 % Florida 108 47,718 441.8 2.57 105 38,838 369.9 2.54 3 % 23 % 19 % 1 % East 282 133,365 472.9 2.76 244 107,026 438.6 2.48 16 % 25 % 8 % 11 % Total 1,646 $ 731,251 $ 444.3 3.26 1,593 $ 666,491 $ 418.4 3.22 3 % 10 % 6 % 1 % * Calculated as total net new orders in period ÷ average active communities during period ÷ number of months in period 8 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Active Subdivisions Average Active Subdivisions Active Subdivisions Three Months Ended March 31, % March 31, % Change Change Arizona 30 36 % 31 36 % California 21 22 % 21 20 5 % Nevada 23 10 % 21 14 50 % Washington 12 13 % 14 13 8 % West 86 81 6 % 87 83 5 % Colorado 40 45 % 40 43 % Utah 8 6 33 % 8 6 33 % Mountain 48 51 % 48 49 % Maryland 13 9 44 % 12 9 33 % Virginia 7 10 % 9 10 % Florida 15 15 0 % 14 14 0 % East 35 34 3 % 35 33 6 % Total 169 166 2 % 170 165 3 % Backlog March 31, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar
